Citation Nr: 0020212	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  95-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This appeal arises from a rating decision dated in May 1994 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's claim 
for service connection for PTSD.  In December 1994, the 
veteran submitted a statement indicating his disagreement 
(Notice of Disagreement or NOD) with the May 1994 decision.  
In December 1994, the VA issued a Statement of the Case (SOC) 
as to service connection for PTSD.  The veteran submitted a 
substantive appeal addressing the denial of service 
connection for PTSD in January 1995. 

A transcript of the veteran's March 1996 RO hearing is on 
file.  

In August 1997, the Board remanded the veteran's case to 
provide him with an opportunity to testify at a hearing 
before a member of the Board, if he so chose.  In an October 
1997 statement, the veteran indicated that he did not want to 
appear for another hearing.

In January 1998, the Board remanded the veteran's claim for 
service connection for PTSD, once again, so that the issue 
could be developed further.  On remand, the RO continued the 
denial of the claim; hence, that issue has been returned to 
the Board for further appellate consideration.  

Records from March 1999 indicate that the veteran moved from 
Illinios to Florida. Hence, the RO in St. Petersburg, Florida 
now has jurisdiction.


REMAND

The veteran contends that he has PTSD as the result of his 
experiences in Vietnam.  He has asserted experiencing a 
number of in-service stressful incidents, to being caught in 
crossfire between U.S. soldiers and sappers creeping into his 
camp on January 18, 1966; having had friends who were killed 
in combat; witnessing accidents on the loading dock where he 
worked as a stevedore and a longshoreman; and witnessing the 
death of a close friend, identified as a Hawaiian man named 
Leonard Gorospe, when a suspended load shifted and that the 
record reflects some diagnoses of PTSD, the claim is well 
grounded.  See 38 C.F.R. § 3.304(f) (1999); see Patton v. 
West, 12 Vet. App. 272, 276 (1999).

In January 1998, the Board remanded the claim for further 
development of the claim.  Pursuant to the directions of the 
remand, the veteran submitted a new stressor statement.  
Thereafter, the RO submitted a summary of the veteran's 
claimed stressors to the United States Armed Services Center 
for Research of Unit Records (Unit Records Center) for 
verification.  The November 1998 response from the Unit 
Records Center verified that Private First Class (PFC) 
Leonard Gorospe was listed as non-hostile dead on August 12, 
1966, the result of an accident.  PFC Gorospe's military 
occupational specialty (MOS) was longshoreman and his home of 
record was noted to be Hawaii. 

Subsequent to the verification of the occurrence of the death 
of veteran's friend, the veteran underwent a VA examination 
in October 1999 to determine whether or not he had PTSD due 
to that verified stressor.  Following a thorough evaluation 
with psychologic testing and PTSD subscales, the examiner 
concluded that the veteran did not react to the death of his 
friend in ways that could suggest that this was the cause of 
PTSD.  Thus, the examiner rejected the diagnosis of PTSD in 
favor of a depressive disorder diagnosed as dysthymic 
disorder.

The Board notes, however, that in response to the RO's 
request for verification of the veteran's claimed in-service 
stressful experiences, the Unit Records Center focused only 
upon the death of Pvt. Gorospe, and did not offer any comment 
whatsoever upon whether any of the veteran's other stressors 
could be verified.  While, admittedly, most of the veteran's 
claimed stressors are general in nature, and not of the type 
that would be subject to independent verification, the 
veteran provided specific information for one event-the 
alleged attack on his unit base on the night of January 18, 
1966-that the Unit Records Center should have attempted to 
verify.  The Board notes that documents that could 
potentially verify such an event-records for the veteran's 
unit, including Operational Report - Lessons Learned-have 
not been associated with the claims file.  

Under these circumstances, the Board finds that having the 
veteran undergo examination in October 1999 was premature, 
inasmuch as efforts to verify all potentially verifiable 
stressors had not been accomplished.  It also appears that 
relevant medical records are outstanding.

The RO should obtain and associate with the record all 
outstanding pertinent medical records, to include the report 
of a VA PTSD examination the veteran indicates was conducted 
in March 2000 (the veteran asserts that the VA physician whom 
he had seen in Illinois for eight years concluded that his 
diagnosis of PTSD was still valid).  The Board emphasizes 
that it is vital that all pertinent VA records be associated 
with the claim, as such records are considered constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The RO should also obtain records associated with the 
veteran's award of disability benefits from the Social 
Security Administration including a statement from John T. 
Super, Ph.D. (which, contrary to the veteran's assertions, 
was not included with his response to the March 2000 
supplemental statement of the case.  

After all pertinent records are added the claims file, the RO 
should review the evidence and determine whether has, in 
fact, been diagnosed with PTSD due to the only stressor 
verified thus far - the death of the veteran's longshoreman 
friend.  If the RO finds that the record does not contain a 
diagnosis of PTSD due to the veteran's lone corroborated 
stressor event, additional development to independently 
corroborate the additional stressor noted above will be 
necessary.  If such development results in an additionally 
corroborated stressor, a supplemental medical opinion on the 
question of whether the veteran has PTSD on the basis of all 
his corroborated stressors, will also be warranted. 

The Board regrets that a second remand of this matter will 
further delay an appellate decision on the issue on appeal, 
but finds that such action is necessary to ensure that all 
due process requirements are met.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment from the Peoria VA 
Medical Center (specifically to include a 
March 2000 examination report); as well 
as from any other source or facility 
identified by the veteran.  However, if 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  The RO should obtain and associate 
with the record any decision of the 
Social Security Administration pertaining 
to the veteran's claim for disability 
benefits, as well as all medical records 
relied upon concerning that decision, to 
include any statement by John T. Super, 
Ph.D.  

3.  After associating with the record all 
outstanding records received pursuant to 
the development requested in paragraph 1 
and 2 above, the RO should review the 
record.  If the record contains a 
diagnosis of PTSD due to the only 
verified in-service stressful experience 
currently of record (the death of PVT. 
Gorospe), the RO should take no further 
attempt to verify any additional claimed 
stressor, skip the development requested 
in paragraphs 4 and 5, below, and proceed 
with paragraph 6.  If the record does not 
contain a diagnosis of PTSD due to the 
only verified in-service stressful 
experience of record, then the RO should 
contact the Unit Record Center and 
request verification of the veteran's 
report of an attack on his unit's camp on 
January 18, 1966.  The Unit Records 
Center should also be asked to include 
with its reply, copies of the Operational 
Report - Lessons Learned for the 
veteran's unit from the period of time he 
served in Vietnam. 

4.  The RO should review the reply from 
the Unit Records Center and any 
Operational Report - Lessons Learned for 
the veteran's unit from the period of 
time he served in Vietnam, and determine 
whether the occurrence of any in-service 
stressful experience claimed by the 
veteran is verified.  If no additional 
in-service stressful experience is 
verified, then the RO should skip 
paragraph 5, and proceed with the 
development requested in paragraph 6, 
below.  If an additional in-service 
stressful experience is verified, the RO 
should proceed with paragraph 5, below.  

5.  If and only if corroboration of the 
occurrence of an additional in-service 
stressful experience is accomplished, the 
RO should obtain a supplemental 
psychiatric opinion on the question of 
whether all of the veteran's verified in-
service stressful experiences are 
sufficient to support a diagnosis of 
PTSD. 

In so doing, the RO should forward the 
veteran's entire claims folder to a 
psychiatrist at a VA medical center for a 
comprehensive file review and opinion.  
The physician must review the entire 
claims folder, prepare a summary of any 
mental disabilities from which the 
veteran suffers, and offer opinion 
concerning whether or not the veteran has 
PTSD due to any verified stressor events.

If examination of the veteran is deemed 
necessary, a VA psychiatrist should 
examine the veteran.  The examiner must 
be instructed that only the veteran's 
corroborated in-service stressful 
experiences may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the Fourth Edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and the stressors 
established by the record. 

It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA psychiatrist who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The report of the 
examination must include the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998)..

7. After completion of the foregoing (as 
appropriate), and after undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim for service 
connection for PTSD on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority, to include the 
benefit-of-the-doubt doctrine (see 38 
U.S.C.A. 5107(b) (West 1991)).  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

8.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




